DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding foreign patent document 4 (RU 2015105675) in the Information Disclosure Statement (IDS) filed 6/29/21, the document has not been considered and is not made of record because it is not in English and the IDS does not include a concise explanation of the relevance as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information of each of these documents.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “the close position” in line 2 which appears to be a typographical error and should be replaced with –the closed position--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a pin, on one of the lid and the pipe body; and a guide surface on the other of the lid and the pipe body” in lines 4-5 and later recites “the pin extends radially out of an external surface of the hollow neck; the guide surface is formed on an inner surface of the lid” in lines 7-8. It is unclear how the pin can be on the lid or the pipe body and the guide surface on the other of the lid and the pipe body since the claim later requires that the pin be on the pipe body and the guide surface on the lid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fornaciari (US 4161954).
Claims 1 and 16. Fornaciari discloses a smoking apparatus 1 (bong) provided with a bowl-shaped storing means 2. The storing means 2 is provided for storing smoking material prior to its placement in a pipe bowl and may be made from a variety of materials including plastic. At the bottom of the storing means 2 there is provided an annular attaching member 3. The attaching member 3 is provided for removably 
Claim 2. Fornaciari discloses that the position of the mouth 12 of pipe bowl 10 relative to the elevation of the sides of the storing means 2 is such that, when the cover 5 is placed on the storage means 2 in an air-tight sealing relationship, the mouth 12 is covered by and sealed against the interior of the cover 5. This prevents the entrance of air into the storing means 2 through the pipe bowl 10 when the apparatus 1 is removed from the bottle 4 (thus, the mouth 12 of the pipe bowl 10 is sealed independently of the rest of the storage means 2 which includes the second tubular member 23 (hollow neck/mouthpiece) (Column 3, line 41 – Column 4, line 8; Figures 1 and 2).
Claim 6. Fornaciari discloses that the second tubular member 23 (hollow neck/mouthpiece) is a first tube and is nested within the cover 5 (lid) in the closed position. The cover 5 (lid) is cylindrically shaped and forms a second tube. The second tubular member 23 (hollow neck/mouthpiece) is open-ended to define a mouthpiece and the cover 5 (lid) has a closed top end that rests upon second tubular member 23 (hollow neck/mouthpiece) when the cover 5 (lid) is in the closed position (Figure 2).
Claim 18. Fornaciari discloses that between uses, the apparatus 1 may be left attached to the bottle 4 or removed from the bottle. With the apparatus left attached to the bottle 4, the tubular member 23 is simply folded into the storing means 2 and the cover 5 replaced thereon (closed position). With the member 23 sealed within the storing means 2, all outside or external air passageways are sealed (Column 5, lines 56-62).
Claim 19. Fornaciari discloses that in use, the apparatus 1 is removably mounted to the top of a bottle 4 and the cover 5 is removed from the storing means 2. A pinch of smoking material stored within the storing means 2 is placed into the pipe bowl 10. The 
Claim 20. Fornaciari discloses that between uses, the apparatus 1 may be left attached to the bottle 4 or removed from the bottle. With the apparatus left attached to the bottle 4, the tubular member 23 is simply folded into the storing means 2 and the cover 5 replaced thereon (closed position). With the member 23 sealed within the storing means 2, all outside or external air passageways are sealed (Column 5, lines 56-62).

Claims 1, 6, 7, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline (US 4116204).
Claims 1 and 16. Kline discloses a pipe (bong) for consuming tobacco and other smokable substances, the pipe comprising a collapsible telescopic body 10 which is open at the top 11 to form a mouthpiece (hollow neck forming a mouthpiece). An opening 13 is provided for the receiving of stem 14, which is fittable through the hole 13 of the side of the body 10 to impose downwardly into the device so that the draw end of the stem approaches the bottom of the pipe (water chamber), which is adapted for the 
Claim 6. Kline discloses that the top section 20 (first tube) of collapsible, telescopic body 10 is open at the top 11 to form a mouthpiece (hollow neck forming a mouthpiece). The cap 21 (lid) is cylindrically shaped and forms a second tube which is closed at its top end. In the collapsed position, top section 20 (first tube) is nested within section 17 of the telescopic body 10 and cap 21 (lid) (Figures 1 and 2).
Claim 7. Kline discloses that top section 20 (first tube) of collapsible, telescopic body 10 is frustoconical (Figure 1).
Claim 15. Kline discloses that the top section 20 (stand pipe) of collapsible, telescopic body 10 is open at the top 11 to form a mouthpiece (hollow neck forming a mouthpiece). An opening 13 is provided in section 17 for the receiving of stem 14, which is fittable through the hole 13 of the side of the body 10 to impose downwardly into the device so that the draw end of the stem approaches the bottom of the pipe (water chamber), which is adapted for the holding of a liquid 15. The stem 14 is equipped with 
Claim 18. Kline discloses a collapsed position in which the inter-fitting parts 17, 18, 19 and 20 are fitted within one another. In its collapsed position the stem and bowl may conveniently be fitted within the pipe as shown so that the entire device may be transported in a compact form. A cap 21 (lid) is provided for fitting over the top of the body as collapsed to form a compact body (Column 2, line 45 – Column 3, line 5; Figures 1 and 2).
Claim 19. Kline discloses that in operation the telescopic body 10 is extended so that the pieces 17, 18, 19 and 20 are held upright. The lower body 17 of the pipe is filled with the liquid 15 to a suitable level and the stem 14 is fitted into the body through hole 13 and adjusted so that the bottom of said stem is beneath the surface of the liquid 15. The bowl 16 is attached to the exterior end of the stem and is filled with tobacco or a like substance. The tobacco is fired and smoke is drawn down the stem and into the liquid 15 by drawing on the mouthpiece 11 and by suitably controlling the carburetor hole 12. The smoke is drawn through liquid and is thereby cooled and/or cleansed for the enjoyment of the user through mouthpiece opening 11 (Column 3, lines 9-26; Figure 1).
Claim 20. Kline discloses a collapsed position in which the inter-fitting parts 17, 18, 19 and 20 are fitted within one another. In its collapsed position the stem and bowl may conveniently be fitted within the pipe as shown so that the entire device may be transported in a compact form. A cap 21 (lid) is provided for fitting over the top of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fornaciari (US 4161954) in view of Evans (US 2019/0202608).
Claim 12. Fornaciari discloses the water pipe of claim 1 wherien the cover 5(lid) comprises a sealing member 6 to engage a corresponding member 7 at the top of the storage member 2 for providing an air-tight seal when the cover 5 is employed for covering the member 2 (Column 3, lines 57-64; Figure 2) but does not explicitly disclose a quick-release lock to secure the lid in the closed position.
Evans discloses a cylindrical container 200 comprising a lid 240 and a base 220 wherein the lid 240 mates with the top peripheral region 222, (also referred to herein as 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a locking mechanism, such as that taught by Evans, to the cover 5 (lid) and corresponding member 7 at the top of the storage member 2 in order to lock the cover 5 (lid) in the closed position and secure the contents of storage member 2 during transport.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fornaciari (US 4161954).
Claim 14. Fornaciari discloses the water pipe of claim 1 wherein the second tubular member 23 (hollow neck/mouthpiece) is attached to the bottle 4 (water chamber) via the interior end 24 of the tubular member 23 and annular attaching member 3 (Figures 1 and 2). While Fornaciari does not explicitly disclose that the second tubular member 23 (hollow neck/mouthpiece) is integrally formed with the bottle 4 (water chamber), it would have been obvious to one of ordinary skill in the art before the effective filing date that the second tubular member 23 (hollow neck/mouthpiece) could be formed integrally with the interior end 24, attaching member 3, and bottle 4 (water chamber) because the use of a one piece construction instead of the structure disclosed in the prior art has been held to be merely a matter of obvious engineering choice (See MPEP 2144.04(V)(B)).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fornaciari (US 4161954) in view of Rado (US 2015/0257443).
Claim 17. Fornaciari discloses the water pipe of claim 1 but does not explicitly disclose a heating element within or adjacent pipe bowl 10 (bowl).
Rado discloses a vaporizer assembly configured to fit partially into a downstem of a water pipe (Abstract). The electric-powered heating element 212 is sized and configured to fit within a hollow portion of the body 204 just below the bowl 206 so as to abut the bowl 206 opposite the heating surface 208. The heating element 212 can be configured in many ways. In a preferred embodiment the heating element employs one or more resistive coils embedded in a ceramic or quartz material ([0058]; Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a electric-powered heating element 212, such as that disclosed by Rado, adjacent the pipe bowl 10 (bowl) of Fornaciari to heat the smoking material placed therein. The inclusion of an electric-powered heating element would eliminate the need for the user to carry matches or a lighter in order to use the pipe.

	
Allowable Subject Matter
Claims 3-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 3-5, Fornaciari discloses the water pipe of claim 2 but does not teach that the cover 5 (lid) comprises a first part that seals with the mouthpiece when the cover 5 (lid) is in the closed position, and a second part that seals with the pipe bowl 10 when the cover 5 (lid) is in the closed position. 
Regarding claims 8-11, Fornaciari discloses the water pipe of claim 1 but does not teach that the cover 5 (lid) is structured to be moved between a seated, open position and the closed position. The cover 5 (lid) of Fornaciari is only disclosed as being open, in which it is completely removed from the bowl-shaped storing means 2, or in the closed position where it is placed on the storage means 2 in an air-tight sealing relationship. The configuration of the cover 5 (lid) of Fornaciari does not allow for a seated, open position.
Regarding claim 13, Modified Fornaciari discloses the water pipe of claim 12 but does not disclose a quick-release lock having a pin on one of the lid and the pipe body (the pipe body comprising the water chamber and the hollow neck) and a guide surface on the other of the lid and the pipe body. The cover 5 (lid) of Fornaciari engages the corresponding member 7 at the top of the storage member 2 and does not directly engage the bottle 4 (water chamber) or the second tubular member 23 (hollow neck/mouthpiece).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747